           Case 1:20-cv-01240-JLT Document 17 Filed 06/17/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JARROD DONALD MCKNELLY,                       )   Case No.: 1:20-cv-1240 JLT
                                                   )
12                 Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES AND
                                                   )   EXPENSES PURSUANT TO 28 U.S.C. § 2412(d)
13          v.                                     )
                                                   )   (Doc. 16)
14   ANDREW SAUL,                                  )
     Commissioner of Social Security,              )
15                                                 )
                   Defendant.                      )
16                                                 )

17          On June 16, 2021, Jarrod Donald McKnelly and Andrew Saul, Commissioner of Social

18   Security, stipulated for the award and payment of attorney’s fees and expenses in the amount of

19   $1,600.00 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 16) Accordingly,

20   the Court ORDERS: Subject to the terms of the parties’ stipulation, Plaintiff is AWARDED fees and

21   expenses in the amount of $1,600.00 under 28 U.S.C. § 2412(d).

22
23   IT IS SO ORDERED.

24      Dated:    June 17, 2021                            _ /s/ Jennifer L. Thurston
25                                               CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28
